Citation Nr: 1400113	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to April 1971.

This appeal arises before the Board of Veterans' Appeal (Board) from a rating decision in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The claim was previously remanded by the Board in a November 2008 for the issuance of a Statement of the Case following a Notice of Disagreement.  A Statement of the Case was issued in February 2009 and the Veteran perfected an appeal.  Therefore, the issue is now before the Board. 

In April 2012, the Veteran withdrew his request for a hearing.  

In a rating decision in May 2013, the RO granted a total disability rating for compensation. 

FINDING OF FACT

Radiculopathy of the right lower extremity is no more than moderate.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. 



Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records and VA records. .

The Veteran was afforded VA examinations.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The RO assigned a 20 percent rating for radiculopathy of the right lower extremity under 38 C.F.R. § 4.71a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, the criterion for next higher rating, 40 percent, is   moderately severe incomplete paralysis of the sciatic nerve. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.123.

Evidence 

VA records in December 2003 show that the Veteran complained of mild tingling into the right leg with some giving away.  On examination, peripheral sensory testing was intact to vibration and position sense, but pinprick was diminished over the dorsum of the right foot.  Reflexes were 1 to 2+ bilaterally. 

In April 2004, the Veteran complained of numbness in the right leg.  There were no sensory changes.  Reflexes were 2+ at the knees and 1+ at the ankles. Station and gait were smooth.  



In November 2004, the Veteran complained of right knee instability. 

In May 2005, there was numbness in the right great toe and a vibrating sensation down the right leg. Muscle strength and gait were good.  The physician characterized the radiculopathy as minimal.  

In August 2005, the Veteran complained of occasional pain in his right leg. In February 2006, the Veteran complained of numbness and tingling in the right lower extremity.  On evaluation, there was normal vibratory sense and diminished pinprick in the right calf.  In March 2006, the Veteran complained of a sensation of pins and needles in his right leg. 

A private EMG in April 2006 showed focal denervation of the right lower extremity.  

In November 2006, the Veteran complained of occasional buckling of the right leg.  He described numbness in the right toes.  Physical examination revealed good symmetric strength throughout the legs except that there was intermittent give and take weakness of the knee extensors.  Gait was smooth, symmetric and stable Reflexes were symmetric at 1 to 2+ throughout except at the knee where the right knee was 1+.  The toes were noted to be downgoing.  

In January 2007, the Veteran complained of numbness and paresthesia.  In February 2008 the Veteran complained of pain in the right lower extremity.  In March 2008, he complained of numbness from the knees to the toes with occasional giving way of the leg.  

In May 2008 on VA examination, the Veteran described numbness and paresthesia with no leg or foot weakness, unsteadiness, or falls.  Sensory examination was completely normal. 



In May 2008 in a statement from the Veteran's employer, he stated that the Veteran could not work due to his back disability.  

In June 2008 in a statement, the Veteran's daughter stated that the Veteran could not stand for very long.

On VA examination in January 2009, the Veteran complained of numbness and paresthesia in the lower extremities.  On examination no strength deficit was noted.  Sensory examination showed decreased sensation to light touch in the lateral lower extremities, lateral feet and plantar feet.  Vibration was normal.  There was no muscle atrophy.  Gait and balance were normal.  The VA examiner stated that the paresthesia and numbness would not limit the Veteran's daily activities.  

Analysis 

After a review of the evidence, the Board finds that radiculopathy of the right lower extremity has been no more than moderate throughout the period of the appeal.  Although there is some sensory deficit, there is no evidence of muscle atrophy, or decreased muscle strength.  And the VA examiners has described the radiculopathy as either mild or minimal.  Therefore, the Veteran's symptoms do not meet the level of severe incomplete paralysis.  

As for the Veteran's statements and the statements of the Veteran's employer and daughter, the lay statements do not support a finding of severe incomplete paralysis.   

The Board has considered other potentially applicable rating criteria to determine if the Veteran would be entitled to a higher disability rating under any other diagnostic code and finds that there is no other basis on which to grant a disability rating higher than 20 percent.








Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such ratings.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology. In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

(The Order follows on the next page.).








ORDER

An initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


